EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION113a-14(b) AND15d-14(b) (Section906 of the Sarbanes-Oxley Act of2002) In connection with the Quarterly Report of PLx Pharma Inc. (the “Company”) on Form 10-Q for the period ended June 30, 2017, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Rita O’Connor, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of the operation of the Company. /s/ Rita O’Connor Chief Financial Officer (Principal Financial Officer) August 11, 2017 This certification accompanies the Report pursuant to Section906 of the Sarbanes-Oxley Act of2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of2002, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of1934, as amended. A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
